DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 3/26/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melissa Pendleton on 4/8/2021.
The application has been amended as follows: 
Claim 1, last line, replace “to about 1:4.” with -- to about 1:4, 
wherein the thermoplastic resin composition has a notched Izod impact strength of about 22 kgf·cm/cm to about 40 kgf·cm/cm, as measured on a 1/8" thick specimen in accordance with ASTM D256 and a flame retardancy of V-0 and a flame retardancy of 5VB, as measured on a 1.5 mm thick specimen and a 2.0 mm thick specimen by a UL-94 vertical test, respectively.  –
Claim 12, line 1 replace “claim 11” with –claim 1—
Claim 13, line 1 replace “claim 11” with –claim 1—
Allowable Subject Matter
Claims 1-10, 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Lee et al (WO2015064859). Lee teaches a molded article made from a composition comprising 100 parts by weight of a base resin (A) composed (a1) 35-60 wt% of an aromatic copolymer resin, (a2) 35-55 wt% of a polycarbonate resin, (a3) an amorphous polyester resin, (B) 1 to 10 parts by weight of a halogen-based compound and (C) 5 to 30 parts by weight of an aromatic phosphate ester-based compound. However, Lee does not teach or fairly suggest the mixture of two graft copolymer as claimed nor the claimed properties of the composition. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763